{¶ 27} I concur in the affirmance of the trial court's granting of summary judgment in favor of Ms. Jaskiewicz. I also concur in the overruling of Ms. Kallberg's third assignment of error. I write separately to note that, inasmuch as Rule 56(C) of the Ohio Rules of Civil Procedure specifically provides the types of evidence that may be submitted in support of or opposition to summary judgment, I believe this Court's review of a trial court's decision to consider or not consider evidence in support of or opposition to summary judgment is de novo. *Page 1